In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                               (E-Filed: October 21, 2013)

* * * * * * * * * * * * * * *
The Estate of MARVIN GREEN, Sr.,                *    No. 11-144V
Decedent, by and through,                       *
MARVIN GREEN, Jr., as Personal                  *    Special Master
Representative                                  *    Hamilton-Fieldman
                Petitioner,                     *
                                                *    Stipulation; Influenza Vaccine;
               v.                               *    Guillain-Barré Syndrome; Death
                                                *
SECRETARY OF HEALTH AND                         *
HUMAN SERVICES,                                 *
                                                *
            Respondent.                         *
* * * * * * * * * * * * * * *

Isaiah Richard Kalinowski, Washington, DC, for Petitioner

Linda Sara Renzi, Washington, DC, for Respondent

                                          DECISION 1

        On March 8, 2011, Marvin Joseph Green, Sr., filed a petition for compensation alleging
that he suffered certain injuries as a result of receiving a vaccination. Upon Mr. Green’s death,
Marvin Green, Jr., was substituted as Petitioner. Among the injuries Petitioner alleged that Mr.
Green suffered as a result of receiving a trivalent influenza vaccination was Guillain-Barré
syndrome. He sought an award under the National Vaccine Injury Compensation Program,
National Vaccine Injury Compensation Program 2 (the Act or the Program). 42 U.S.C. §§
300aa-1 to -34 (2006).

1
  The E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)), requires that the court post this decision on its
website. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the
requirements of that provision, the undersigned will delete such material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
       Respondent denies that the flu vaccine cause Mr. Green’s GBS, or any other injury,
including his death.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       On October 18, 2013, counsel for both parties filed a stipulation, stating that a decision
should be entered awarding compensation. The parties stipulated that the Secretary of Health
and Human Services will issue the following vaccine compensation payments:

       (a) A lump sum of $ 126,000.00 in the form of a check payable jointly to Petitioner
           and to:

                          Minnesota Department of Human Services
                                      P.O. Box 64994
                              St. Paul, Minnesota 55164-0994
                                  Reference No. 01214309

Petitioner agrees to endorse this check to the Minnesota Department of Human Services;
and,

       (b) A lump sum of $169,000.00 in the form of a check payable to Petitioner, Marvin
           Green, Jr., as the Administrator of the Marvin Joseph Green, Sr., Estate. This
           amount represents compensation for all remaining damages that would be
           available under 42 U.S.C. §300aa-15(a).

Stipulation ¶ 8(a) and (b).

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2